,   .,.   I



,




                      The Attorney General of Texas
                                   December 20, 1977




                  Honorable Don Adams                  Opinion No. H-1107
                  Chairman, Administration
                    Committee                          Re:  Whether section
                  The Senate of the State of Texas     16.056(f) Education
                  Austin, Texas                        Code, enacted in the
                                                       regular session of the
                                                       65th Legislature was
                                _                      repealed in the subse-
                  Dear Senator Adams:                  quent special session.

                       You have asked whether section 16.056(f) of the
                  Education Code, as enacted by the regular session of the
                  65th Legislature, was repealed in the subsequent special
                  session.

                       House Bill 612, Acts 1977, 65th Leg., ch. 377, at
                  1029, enacted on May 29, 1977, provides, in section 23:

                              Section 16.056, Texas Education
                            Code, as amended, is amended by
                            adding Subsection (f) to read as
                            follows:

                              n (fl In determining the place-
                            ment of distributive education
                            teachers under the Texas Public
                            Education Compensation Plan, a year
                            of approved work experience shall
                            be considered equivalent to a year
                            of teaching experience."

                  House Bill 612 became effective on June 10, 1977.

                       On July 15, 1977, in a special session, the Legisla-
                  ture enacted Senate Bill 1, Acts 1977, 65th Leg., 1st C.S.,
                  ch. 1, at 11. Senate Bill 1 states that one of its pur-
                  poses is the "amending [of] [slection 16.056, relating to
                  salaries of school personnel."  Section 4 of Senate Bill
                  1 provides:




                                         p. 4531
Honorable Don Adams       - Page 2   (H-1107)



            Section 16.056, Texas Education Code,
          as amended, is revised to read as follows:

          .   .   .   .

There follow subsections (a)-(i), which amend portions of for-
mer subsections (a)-(d), and add a number of new provisions.
The language added as subsection (fl in the regular session is
not found in any part of the amended section 16.056, or else-
where in Senate Bill 1.

     In Attorney General Opinion H-788 (1976), we held that
the omission of a subsection from the revision of a section of
the Education Code acted to repeal the deleted subsection. We
based this conclusion upon the well established principles that
"the latest expression of legislative intent supersedes its
predecessor," and that "[aln amendment operates to repeal any
provision of the original act or section that is omitted."  Id.
at 2-3. See State v. Easley, 404 S.W.2d 296, 300 (Tex. 1966)
State v. Andrews, 20 Tex. 230 (Tex. 1857); Commercial Standard
Fire & Marine Co. v. Comm'r of Insurance, 429 S.W.2d 930, 933
(Tex. Civ. App. -- Austin 1966, no writ).

     Where an amendatory act sets out the original section as
amended in its entirety, using the phrase "to read as follows,"
and fails to reenact some part of the original or amendments
thereto, the omitted portions are considered repealed. State
v. Andrews, supra; Texas Farm Bureau Cotton Ass'n v. Lennox,
296 S.W. 325 (Tex. Civ. App. -- Texarkana 1927, no writ);
1A Sutherland, Statutory Construction 9 22.32 at 186-187 14th
ed. 1972).

      The section to be amended is clearly identified as "sec-
tion 16.056, Texas Education Code, as amended." Section 16.056
was added to the Education Code in 1975 as a part of a compre-
hensive revision of chapter 16. Acts 1975, 64th Leg., ch. 334,
at 877. The only previous amendment to the section was that
enacted by section 23 of House Bill 612 in the Regular Session
of the 65th Legislature.   Thus, the reference to a revision of
section 16.056 "as amended" can only refer to that section as
amended by Acts 1977, 65th Leg., ch. 377, at 1029. It is
generally presumed that every word in a statute is used for a
purpose.   Jessen Associates, Inc. v. Bullock, 531 S.W.2d 593
 (Tex. 19751. While the special session amendment could have
been more specific in referring to the previous amendment, the
language used appears to refer to the sole amendment to section
16.056 in force at that time.




                           p. 4532
,   -   ‘I




        Honorable Don Adams      - Page 3    (H-1107)



             Finally, another rule of statutory construction supports
        our conclusion.   The special session amendment of section 16.056
        purports ,to be a comprehensive revision of the entire subject
        matter. This is indicated by the use of the term "revised" in
        describing what is intended to be done. It is also demonstrated
        by inspection of the revision and the extensive changes and addi-
        tions made. The very comprehensiveness of such an act gives
        strona imolication of a leaislative intent to reneal former
        statutory-law upon the sub;ect. Bryan v. Sundberq    5 Tex. 418,
        424 (1849); Meek v. Wheeler County, 125 S.W.2d 331: 334 (Tex.
        Civ. App. -- Amarillo 1939). aff'd, 144 S.W.2d 885 (Tex. 1940);
        Luse v:-City of Dallas, 131.S.W.2d.1079 (Tex. Civ. App. -- Dallas
        1939, writ ref'd); 1A Sutherland, Statutory Construction 9 23.13
        at 238-239. This rule operates to repeal other statutes by im-
        plication.   We believe the reason for it applies with at least
        equal force in the case of a previous amendment omitted in a
        comprehensive revision of a particular section which purports
        to cover the entire subject matter.

              While it is possible that the omission of former subsection
        (f) was inadvertent, we have no basis on which to conclude that
        its deletion "did not indicate the intention of the Legislature
        to repeal that statute." Attorney General Opinion H-788 (1976)
        at 2.   See State ex rel. Gebhardt-v. Superior Court for King
        County,131   P.2d 943, 949-50 (Wash. 1942). Accordingly, it is
        our oninion that Texas courts would orobablv rule that section
        16.056(f) of the Education Code, as enacted
                                             )       by the regular ses-
        sion of the 65th Legislature, was repealed in the subsequent
        special session.

                                 SUMMARY

                  Texas courts would probably rule that sec-
                  tion 16.056(f) of the Education Code, as
                  enacted by the regular session of the 65th
                  Legislature, was repealed in the subsequent
                  special session.




                                      JOHN L. HILL
                                      Attorney General of Texas




                                   p. 4533
Honorable Don Adams         - Page 4 (H-1107)




DAVID M. KENDALL, First Assistant




     BERT HEATH, Chairman
Opinion Committee

jst




                                  -




                             p. 4534